DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 3A-3D) in the reply filed on 5/13/2022 is acknowledged. Claims 4, 5, 8, 14 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Therefore, claims 1-3, 6, 7, 9-13, 15 and 20 are pending examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/458609 and 14/630561, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  An elongated body that houses all three of an energy source, a fiber AND a battery, as recited in claims 1-12, is not supported by the previous applications.  While it is clear that applicant possessed a device with an internal fiber (located within the elongate body) connected to an external energy source (located in console 12; Fig. 2) via cord (106, 206 or 306; Par 0036).  Furthermore, it’s clear that applicant possessed a device with an internal source and battery (Par 0051).  However, applicant did not possess an embodiment having all three elements (source, battery and fiber) located within the probe body, as Par 0051 mentions absolutely nothing about a fiber.   In fact, Par 0051 states “the treatment probe houses a light source with a light transmitting surface oriented for delivering a treatment beam to the eye from the distal end of the elongate body” which seemingly implies the light source directly transmits light to the eye, i.e. no fiber.  Therefore, the earliest applicant can possibly show possession of the subject matter in claims 1-12 is in the original claims of the current app filed 6/29/2020 (which is now considered the effective filing date of these claims). To be clear, this effective filing date of 6/29/2020 qualifies applicant’s previous work (US 2015/0305938) as prior art against claims 1-12 with no applicable exceptions.  However, it is noted that claims 13-20 are properly supported by the priority documents and are therefore afforded an effective filing date of 2/27/2014. 
In summary, pending claims 1-3, 6, 7, 9-12 have an effective filing date of 6/29/2020.  While pending claims 13, 15 and 20 have an effective filing date of 2/27/2014. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Therefore, the claimed subject matter of light source(s), battery and optical fiber(s) all housed within a single probe, as claimed, is not described in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the battery and the energy/light source(s) housed in the elongated body must be shown or the feature(s) canceled from the claim(s).  Furthermore, the drawings must show an elongate body having at least one fiber, at least one energy/light source AND a battery all housed together within the elongated body. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
For clarity, the examiner would like to emphasize that the word “treatment” used to modify “energy source” is considered intended use and does not significantly limit the structure of an energy source.  Therefore, any energy source that is capable of producing energy that CAN be used for any treatment is considered a treatment light source.  It is well understood that almost any energy source can be used for some sort of treatment.  Similarly, an “illumination light source” is considered any light source that is capable of emitting visible light, i.e. that can illuminate a target.  Regarding a “treatment fiber” and an “illumination light conduit”, these are merely any optical fiber/light conduit, as the type of light that the fibers transmit does not affect the structure of the fiber, i.e. a fiber is a fiber is a fiber regardless of what type of light you transmit through it. 
Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 7, 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[Claim 1] First, the term “treatment energy source” fails the written description requirement.  Specifically, this term encompasses MANY types of energy sources, e.g. ultrasound, radio-frequency, cryogenic, magnetic, etc., that applicant did not possess.  Specifically, applicant only possessed a treatment laser.   The examiner contends that a single type of energy source (laser) does not give applicant possession of any/all types of energy sources imaginable, as this is not a representative number of species; see MPEP 2163.  Furthermore, applicant has not explained HOW any of these other types of energy sources would work in the claimed device. 
Second, the recitation of a treatment energy source, a treatment fiber and a battery ALL housed in the elongate body is not supported. While it is clear that applicant possessed a device with an internal fiber (located within the elongate body) connected to an external energy source (located in console 12; Fig. 2) via cord (106, 206 or 306; Par 0036).  And it’s clear that applicant possessed a device with an internal source and battery (Par 0051).  However, applicant did not possess an embodiment having all three elements (source, battery and fiber) located within the probe body, as Par 0051 mentions absolutely nothing about a fiber.   In fact, Par 0051 states “the treatment probe houses a light source with a light transmitting surface oriented for delivering a treatment beam to the eye from the distal end of the elongate body” which seemingly implies the light source directly transmits light to the eye, i.e. no fiber; therefore, contradicting the current claims.  While original claims are considered to be part of the original specification, the examiner contends that the claims do not provide sufficient explanation as to HOW this configuration functions in order to pass the written description requirement.  
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated; MPEP 2163.03

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,582,608 to Brown. 
[Claim 1] Brown discloses a glaucoma treatment probe (best seen in Figs. 9-10 or 13-14) for treating an eye of a patient, the eye having a sclera, a cornea, a pupil, a visual axis, and a ciliary body, the glaucoma treatment probe comprising: 
an elongate body defining a handle (handle 78, Figs. 9-10 or handle 98, Fig. 13) having a proximal end and a distal end; 
a treatment energy source housed in the elongate body (“In another embodiment, the light emitting means may be a part of, or attached to, a conventional fixation ring.” Col 2, lines 44-48; “Any suitable light source 30 may be used. While a light emitting diode as shown is preferred in this embodiment, any other light source, such as incandescent bulbs, fiber optics, lasers, light pipes, electroluminescent means etc. may be used if desired.” Col 4, lines 56-60 any of these light sources are considered “treatment” energy sources, but especially a laser); 
a treatment fiber (any of the plurality of optical bundles 80/100 or any individual fiber within each bundle; Col 5, lines 36-55) housed in the elongate body (“the fiber optic bundles 80 may run alongside handle 78 as shown or may extend up through a hollow handle to a light source”, Col 5, lines 36-55), the treatment fiber having a proximal end operatively coupled with the treatment energy source (“Fiber optics or light pipes are preferred for conveying light from a source to a ring (or partial ring) shaped support”; Col 2, lines 44-53) and a distal end, the treatment fiber configured for delivering a treatment energy from the distal end to treat the eye (“an apparatus for illuminating the eye that includes a support means in contact with the eye surface adjacent to, or surrounding, the surgical field and light emitting means on the support for directing light toward the surgical field at an angle of from about 0.degree. to 45.degree. to the plane of the eye iris.”; Col 1, lines 52-58); 
a battery housed in the elongate body and configured to power the treatment energy source (“If desired, batteries and a light source such as an incandescent bulb, light emitting diode or the like may be enclosed within handle 98”; Col 6, lines 18-23 and “The housings may also contain batteries to power the light emitter” Col 2, lines 37-42); 
and a contact surface for coupling with a surface of the eye (“support means in contact with the eye surface”, e.g. ring 76, Figs. 9-10 or ring 90, Figs. 13-14).
[Claim 2] Any of the other fibers or fiber bundles 80/100 that are not the treatment fiber can be/are considered the illumination light conduit.
[Claim 6] As seen in Fig. 13, light conduit (100) branches to a plurality of distal ends
[Claim 7] As seen in Figs. 13-14, the distal ends of optical fibers (100) terminate in the contact surface (ring 90)
[Claim 9] This is considered intended use based on the specific location where the user places the contact surface on the eye and the specific angle/orientate of the device in relation to the eye.  The examiner contends that at some position/orientation, the device taught by Brown is capable of emitting light in the claimed manner. 
[Claim 11] Brown discloses a light emitting diode.

Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0076419 to Chew.
[Claim 13] Chew discloses a glaucoma treatment probe (Figs. 1, 2 and 5) for treating an eye of a patient, the eye having, a sclera, a cornea, a pupil, a visual axis, and a ciliary body, the glaucoma treatment probe comprising: 
an elongate body (101) defining a handle having a proximal end and a distal end; 
a treatment fiber (120; Par 0042) housed in the elongate body and configured for delivering a treatment laser energy to the eye from a distal end of the treatment fiber; 
an illumination light conduit (120; As disclosed in Par 0042 the device includes one or more optical fibers.  Therefore, one of these fibers is considered the treatment fiber with any of the others being considered the illumination fiber) housed in the elongate body and configured for delivering illuminating light energy to the eye from a distal end of the illumination light conduit; and 
a contact surface (110) for coupling with a surface of the eye.
[Claim 15] This is considered intended use based on the location of where the device contacts the eye and the angle/orientation of the device when it is at the desired location.  Furthermore, Chew discloses seemingly the exact same configuration/arrangement for the distal end of the contact surface and optical fibers.  Therefore, the examiner contends that Chew discloses the necessary structure to perform the intended use.

Claims 13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2007/054490 to Pini.
[Claim 13] Pini discloses a glaucoma treatment probe (Figs. 1, 3, 6 and 7) for treating an eye of a patient, the eye having, a sclera, a cornea, a pupil, a visual axis, and a ciliary body, the glaucoma treatment probe comprising: 
an elongate body (1) defining a handle having a proximal end and a distal end; 
a treatment fiber (any of 3, 4 or 5) housed in the elongate body (clearly seen in Figs. 1 and 2) and configured for delivering a treatment laser energy to the eye from a distal end of the treatment fiber (via 2); 
an illumination light conduit (anyone of 3, 4 or 5 that is not the treatment fiber) housed in the elongate body (clearly seen in Figs. 1 and 2) and configured for delivering illuminating light energy to the eye from a distal end of the illumination light conduit (via 2); and 
a contact surface (2) for coupling with a surface of the eye.
[Claim 15] This is considered intended use based on the location of where the device contacts the eye and the angle/orientation of the device when it is at the desired location.  The light shown in Figs. 6 and 7 appear to be transmitted straight down (in the z-direction) into/through the eye which would be parallel to the visual axis.
[Claim 20] As seen in the figures, the optical fibers branch out so that the distal ends of the fibers are spaced apart from each other and serve to transmit light to different points/locations within the eye. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown.
[Claim 3] Brown discloses “Incandescent bulbs, light emitting diodes, light reflected from a microscope lamp, etc. may be used to direct light into fiber optics or light pipes” which seems to imply a plurality of sources may be used, but doesn’t explicitly teach more than one source.  This is considered a mere duplication of parts and it would be obvious to include any additional light sources, as desired. 
[Claim 10] Brown discloses a light emitting diode and a laser may be used for the light source, but fails to explicitly teach a laser diode.  The examiner contends that a laser diode is a common and well-known type of laser (similar in size/function to a light emitting diode) and it would therefore be obvious to one of ordinary skill to modify Brown to include a laser diode as a simple substation of one light source for another to achieve predictable results. 
[Claim 12] The examiner takes official notice that the light sources disclosed by Brown are commonly provided with electronics for pulsing.  Therefore, it would be obvious to include such electronics as a common and well known feature of these light sources.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chew, as applied to claim 13 above, in view of WO 2007/054490 to Pini.
Chew is discussed above, including teaching a plurality of optical fibers, but fails to explicitly teach that these optical fibers branch such the fibers include a plurality of distal ends for delivering light from a plurality of points. Pini discloses a similar ophthalmic device (Figs. 1, 2 and 6) that includes a plurality of optical fibers (3, 4 and 5) that form distal ends at spaced apart locations.  Therefore, it would have been obvious to one of ordinary skill in the art to arrange/configure the plurality of fibers taught by Chew in a spaced-apart/offset arrangement, as taught by Pini, as a commonly known design for a similar ophthalmic device. 

Claims 1-3, 6, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0305938 to Vold in view of US 5,582,608 to Brown.
[Claim 1] Vold discloses a glaucoma treatment probe (100, Figs. 3A-D) for treating an eye of a patient, the eye having a sclera, a cornea, a pupil, a visual axis, and a ciliary body, the glaucoma treatment probe comprising: 
an elongate body defining a handle (handle 104) having a proximal end and a distal end; 
a treatment energy source housed in the elongate body (treatment laser located in console 12, Par 0036.  Par 0052 makes it clear that the probe can house the light source); 
a treatment fiber (112; Par 0038), the treatment fiber having a proximal end operatively coupled with the treatment energy source (via cord 106; in order for the treatment fiber to deliver treatment laser energy it must be operatively coupled to a treatment energy source) and a distal end, the treatment fiber configured for delivering a treatment energy from the distal end to treat the eye (via opening 110a; Par 0037); 
a battery housed in the elongate body and configured to power the treatment energy source (“Some embodiments may couple with a separate power source, or may house a battery for powering the one or more laser diodes and/or the one or more light emitting diodes” Par 0052); 
and a contact surface for coupling with a surface of the eye (108).
However, in the self-contained embodiment described in Par 0052 of Vold, i.e. the embodiment that includes a light source and battery contained within the housing, the reference is silent to also having an optical fiber housed within the probe.  However, such a configuration/arrangement is known in the same field of endeavor.  Specifically, Brown discloses a similar medical device for the eye that includes all three elements, light source, battery and fiber all enclosed within a single probe/handle (See Brown Pars Col 2, lines 22-52).  Therefore it would have been obvious to one of ordinary skill in the art to modify Vold to house/include all three elements, i.e. light source, battery and optical fibers, in a single probe/handle as this is known configuration/arrangement for similar devices. 
[Claims 2-3] Vold discloses illumination fibers (114) and an illumination source housed within the probe (Pars 0036 and 0052)
[Claims 6-7] Vold discloses that the illumination fibers branch off and terminate at the contact surface (Pars 0015-16)
[Claim 9] Vold discloses applying light parallel to the visual axis (Pars 0012-13)
[Claims 10 and 11] Vold discloses a laser diode and light emitting diode (Par 0018)
[Claim 12] Vold discloses a pulsed light source (Pars 0020-21, 0056-57 and 0060).  The examiner contends that because the light source is contained within the housing, the necessary electronics required to pulse the light source are also located within the housing.  If applicant disagrees, the examiner contends that it would be obvious to include/house the necessary electronics required to pulse a light source at the same location as the light source, i.e. within the housing. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792